Citation Nr: 0923440	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as a result of asbestos exposure. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel











INTRODUCTION

The appellant served on active duty from January 1955 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
colon cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional assistance in developing evidence pertinent to the 
appellant's claim for service connection must be provided.  
The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  When 
service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the appellant's records appear to have been destroyed 
in the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) there is evidence establishing the occurrence 
of an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations which would support incurrence or aggravation, 
(3) an indication that the current disability or symptoms 
thereof may be associated with the veteran's service, and (4) 
insufficient evidence to decide the case.  

All four elements of McLendon are satisfied in this case, and 
therefore an examination is required.  First, the appellant 
is currently diagnosed with colon cancer.  Second, there is 
evidence of an in-service event or injury in the form of the 
appellant's statements and his DD 214.  The appellant claims 
that he served in the 3rd Armored Division, and wore asbestos 
gloves to handle hot hulls and 90 mm casings from tanks.  
This claim is supported by the appellant's DD 214, which 
indicates that he served in an armored division.  In light of 
VA's heightened duty to consider the applicability of the 
benefit of the doubt rule in the context of this claim, the 
Board finds there is sufficient evidence to satisfy the 
second element of McLendon.  Third, there is an indication 
that the appellant's colon cancer may be associated with his 
service, as VA recognizes that cancers of the 
gastrointestinal tract may be caused by inhalation of 
asbestos fibers.  See Adjudication Procedure Manual, M21-1, 
Part VI, 7.21(a)(1).  Finally, there is insufficient evidence 
to decide the case, as a medical opinion is needed that 
"provides some nonspeculative determination as to the degree 
of likelihood that a disability was caused by an in-service 
disease or incident to constitute sufficient medical evidence 
on which the Board can render a decision with regard to 
nexus."  McLendon, 20 Vet. App. at 85.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should schedule the appellant for a 
VA examination to assess the current 
nature and etiology of the appellant's 
colon cancer.  The entire claims file and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination, and the examiner must note in 
the examination report that the evidence 
in the claims file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
appellant's current colon cancer is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

In rendering this opinion, the examiner 
should take into account the appellant's 
allegation that he wore asbestos gloves 
while serving in the army.  The examiner 
should also take into account the March 
2002 private treatment record, which 
indicates that the appellant has a past 
medical history that is significant for 
chronic obstructive pulmonary disease.  

2.  Then, the AOJ should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative, if any, should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




